DETAILED ACTION
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1 (line 15) and claim 9 (line 12) “in ends thereof” should recite --in a respective end thereof--. 
In claim 9 (line 4) “a vertically extending stanchion” should recite --a railing including a vertically extending stanchion--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 9, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 16-26) recites “each hinge section including a tab having a slot configured to receive a fastener therethrough thereby directly connecting the hinge sections of the vertically extending stanchions and the hinge sections of the vertically extending anchors together, each hinge section of the vertically extending stanchions including an open-ended cavity configured to receive a tab of a corresponding hinge section of one of the vertically extending anchors therein and each hinge section of the vertically extending anchors including an open-ended cavity configured to receive a tab of a corresponding hinge section of one of the vertically extending stanchions therein when the railing is shifted to the erected position”.
Claim 1 fails to recite any limitations which enable one to properly determine how the fastener engages each respective tab of the stanchion and anchor such to “directly connect the hinge sections together”, and how the tab of the stanchion is spatially related to and/or extends relative to the tab of the anchor in order to enable open-ended cavity of the stanchion to “receive the tab of the anchor” and the open-ended cavity of the anchor to “receive the tab of the stanchion” in the erected position.
Furthermore, claim 1 fails to recite any limitations which enable one to properly determine how the open-ended cavity of each hinge section is spatially related to and/or extends relative to the tab of the hinge section, and how each of the tab and the cavity extend relative to a base portion of the hinge section, in order to enable the open-ended cavity of the stanchion to “receive the tab of the anchor” and the open-ended cavity of the anchor to “receive the tab of the stanchion” in the erected position.  Claims 6 and 7 depend from claim 1 and are likewise rejected as being indefinite.
Claim 9 (lines 13-22) recites “each hinge section including a tab having a slot configured to receive a fastener therethrough thereby directly connecting the hinge section of the vertically extending stanchion and the hinge section of the vertically extending anchor together, the hinge section of the vertically extending stanchion including an open-ended cavity configured to receive the tab of the hinge section of the vertically extending anchor therein and the hinge section of the vertically extending anchor including an open-ended cavity configured to receive the tab of the hinge section of the vertically extending stanchion therein when the vertically extending stanchion is shifted to the erected position”.
Claim 9 fails to recite any limitations which enable one to properly determine how the fastener engages each respective tab of the stanchion and anchor such to “directly connect the hinge sections together”, and how the tab of the stanchion is spatially related to and/or extends relative to the tab of the anchor in order to enable the open-ended cavity of the stanchion “receive the tab of the anchor” and the open-ended cavity of the anchor to “receive the tab of the stanchion” in the erected position.
Furthermore, claim 9 fails to recite any limitations which enable one to properly determine how the open-ended cavity of each hinge section is spatially related to and/or extends relative to the tab of the hinge section, and how each of the tab and the cavity extend relative to a base portion of the hinge section, in order to enable the open-ended cavity of the stanchion to “receive the tab of the anchor” and the open-ended cavity of the anchor to “receive the tab of the stanchion” in the erected position.  Claims 14 and 15 depend from claim 9 and are likewise rejected as being indefinite.
Allowable Subject Matter
Claims 1, 6, 7, 9, 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 1 and 9 as best understood, Lapchev (US 10,100,564) in view of Diego (US 4,611,945) discloses the claimed guardrail system with the exception of 
each hinge section including a base portion affixed to a respective one of the stanchion and the anchor and a tab axially-extending from the base portion having a slot configured to receive a fastener therethrough, a fastener extending through the slot of stanchion tab and the slot of the anchor tab thereby directly connecting the hinge section of the vertically extending stanchion and the hinge section of the vertically extending anchor together, the base portion of the hinge section of the vertically extending stanchion including an open-ended cavity parallel to the stanchion tab configured to receive the tab of the hinge section of the vertically extending anchor therein and the base portion of the hinge section of the vertically extending anchor including an open-ended cavity parallel to the anchor tab configured to receive the tab of the hinge section of the vertically extending stanchion therein when the vertically extending stanchion is shifted to the erected position and wherein the stanchion tab is parallel to the anchor tab.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guardrail system disclosed by Lapchev in view of Deigo to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/14/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619